            Case 1:18-cv-01370-AWI-SAB Document 91 Filed 05/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT E. CHRISTOFFERSON, et al.,                    Case No. 1:18-cv-01370-AWI-SAB

11                   Plaintiffs,                          ORDER SETTING HEARING ON MOTION
                                                          FOR DEFAULT JUDGMENT
12           v.
                                                          (ECF No. 81)
13   ALL PURE POOL SERVICE OF CENTRAL
     CALIFORNIA, INC., et al.,
14
                     Defendants.
15

16

17          On May 4, 2020, Plaintiffs filed a motion for default judgment, but a hearing on the

18 motion was not scheduled. (ECF No. 81.)

19          Accordingly, IT IS HEREBY ORDERED THAT:

20          1.      A hearing on Plaintiffs’ motion for default judgment is set for June 10, 2020, at

21                  10:00 a.m. in Courtroom 9; and

22          2.      Plaintiffs shall serve this order on Defendants within three (3) days of entry.

23
     IT IS SO ORDERED.
24

25 Dated:        May 5, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
